Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on August 29, 2022 is acknowledged.  Claims 1-16, 22, 24-30 were canceled and claims 17-20 and 33 were amended.  The restriction was deemed proper and made final in a previous office action.  In addition, Applicant’s further elected 25% UPCR reduction from List III, the dosage of 23.7 mg twice a day and greater than about 90% E isomer and less than about 10% Z isomer from List IV in the response to the election of species requirement filed August 29, 2022.
  Claims 31-32, 35 are withdrawn as being drawn to non-elected species.   Claims 17-21, 23, 33-34, 36-37 are examined on the merits of this office action.

Withdrawn Objections
The rejection of claims 24-26 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in view of amendment of the claims filed August 24, 2022.  

Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 17, 19-21, 23, 34 and 36-37 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Aurinia Pharmaceuticals (AURA-LV, Clinical Trials NCT02141672, published on May 19, 2014, cited previously) in view of Wofsy (ARTHRITIS & RHEUMATISM Vol. 65, No. 6, June 2013, pp 1586–1591, cited previously) Appel ( J Am Soc Nephrol 20: 1103–1112, 2009, cited previously) and Rovin (ARTHRITIS & RHEUMATISM Vol. 64, No. 4, April 2012, pp 1215–1226, cited previously) as evidenced by European Medicines Agency (“EMA”, Assessment Report, Voclosporin, accessed on 8/29/2022).
Aurinia teaches a method of treating patients having active lupus nephritis (proteinuria kidney disease) comprising administering two different doses of voclosporin over 24 and 48 weeks of therapy (see Brief summary, page 1 and primary and secondary outcomes).  Regarding claims 19-20, Aurinia teaches wherein the patients are on a treatment plan with MMF and corticosteroids (see Detailed Description) which is a standard treatment for these patients. In particular, Aurinia teaches a lose dose of prednisone (see secondary outcome measures, bullet point #2).  Aurinia further teaches that the patients are required to have a diagnosis of LN according to the diagnostic criteria and have clinical and biopsy features of active nephritis.  The goal is to reduce disease activity and proteinuria (see Detailed description).  Regarding claims 17 and 21, Aurinia teaches that the doses of voclosporin are 23.7 mg BID and 39.5 mg BID (see Study design).  The low dose is administered over the entire period whereas with the high dose group, the low dose is administered for 2 weeks and then increased to 39.5 mg BID.   Thus, Aurinia teaches altering the dosage in two increments of 7.9mg BID after two weeks of treatment at the lower dose of 23.7mg.   Aurinia teaches measuring eGFR and protein creatinine ratio at 24 weeks and 48 weeks (see primary and secondary outcomes).  Aurinia teaches measuring UPCR at baseline (prior to administering the drug) and at weeks 24 and 48.  Aurinia teaches measuring eGFR, serum creatinine, and urine protein at baseline and at each visit for 50 weeks.  Regarding instant claim 37, Inclusion criteria for the subjects include a confirmed proteinuria ≥1,500 mg/24 hours when assessed by 24 hour urine collection, defined by a UPCR of ≥1.5 mg/mg assessed in a first morning void urine specimen (2 samples); and Estimated glomerular filtration rate (eGFR) as calculated by the Chronic Kidney Disease Epidemiology Collaboration equation of ≥45 mL/min/1.73 m2.  
Regarding claim 17, Aurinia teaches a method of treating patients having active lupus nephritis (proteinuria kidney disease) comprising administering two different doses of voclosporin over 24 and 48 weeks of therapy (see Brief summary, page 1 and primary and secondary outcomes).  
	Aurinia is silent to (i) the specific dosing protocol and in particular, discontinuing voclosporin if the UPCR fails to have certain reduction (at least 25%) at a second time point compared to baseline or continuing administration if the UPCR is reduced a predetermined amount; wherein UPCR is measured at earlier time points including at 6-10 weeks and wherein the predetermined amount is at least 25%.  However, Aurinia does teach that the partial remission is defined by 50% reduction in protein/creatinine ratio from baseline at weeks 24 and 48.
	However, Wofsy teaches that Clinical trials of therapies for lupus nephritis have used many different primary outcome measures, ranging from complete response to time to end-stage renal disease” (see abstract).  Wofsy further teaches that in general outcome measures include measuring UPCR (see Table 1).  Wofsy teaches that a complete response with regards to UPCR is defined as <0.5.  Wofsy further teaches that a partial response is considered less than 3 for patients with greater than 3 at baseline.  Wofsy further teaches that treatment failure is occurring if UPCR is greater than 3 and/or failure to improve by 25% as compared to baseline (see Table 1).  Wofsy teaches treatment failure to include withdrawal of the drug to due worsening nephritis, infection or drug toxicity (see Table 1, bottom).  
Appel teaches treatment of Lupus nephritis with various immune modulating drugs.  Appel teaches that “Response was defined as a decrease in urine protein/creatinine ratio (P/Cr), calculated from a 24-h urine collection, to less than 3 in patients with baseline nephrotic range P/Cr (greater than or equal to 3), or by Greater than or equal to 50% in patients with subnephrotic baseline P/Cr (less than 3), and stabilization (plus or minus 25%) or improvement in serum creatinine at 24 wk. as adjudicated
by a blinded Clinical Endpoints Committee. The 24-h urine collections were obtained at baseline and every 4 wk. thereafter until completion of the 24-wk induction phase.   Thus, Appel teaches monitoring P/CR at day 0 and every 4 weeks after meeting the limitations of a second time point at 6-10 weeks after starting the treatment.
	Rovin teaches treating Lupus Nephritis with a combination of therapeutics and assessing effectiveness via monitoring UPCR (see abstract and Figure 2) which includes measuring UPCR at 8 weeks (see figure 2E).  Rovin teaches that differences in proteinuria/UPCR outcomes manifested as early as week 8 (see figure 2E).
	It would have been obvious at the time the invention was filed to stop Voclosporin if the UPCR was greater than 3 or any percentage less than 25% change as compared to baseline UPCR as taught by Wofsy or continue treatment if the percent change was 25% or greater.  One of ordinary skill in the art would have been motivated to do so given that the desired therapeutic outcome is not being met and the higher UPCR is an indicator of treatment failure. Furthermore, it would have been obvious at the time the invention was filed to maintain the dosage of Voclosporin if the UPCR is at least 50% reduction which is defined by Aurinia as a partial remission (i.e. having a beneficial therapeutic effect).  One of ordinary skill would have been motivated to maintain the dosage amount given that 50% or more decrease in UPCR is suggestive that the treatment is effective.  There is a reasonable expectation of success given that UPCR is used as a marker of therapeutic effectiveness and outcome in patients with Lupus Nephritis.
	Regarding claim 23, it would have been obvious at the time of the invention was filed to monitor the UPCR throughout the course of treatment including at an additional time point at 8 weeks.  One of ordinary skill in the art would have been motivated to do so to determine the effectiveness of the therapeutic at the earlier time points and thus, determine if the treatment should continue or if it is doing more harm than good.  There is a reasonable expectation of success given that UPCR is used as a marker of therapeutic effectiveness and outcome in patients with Lupus Nephritis with various therapeutics including voclosporin.
Regarding the percent reduction, It would have been obvious at the time the invention was filed to stop Voclosporin if the UPCR was greater than 3 or any percentage less than 25% change as compared to baseline UPCR as taught by Wofsy or continue treatment if the percent change was 25% or greater.  One of ordinary skill in the art would have been motivated to do so given that the desired therapeutic outcome is not being met and the higher UPCR is an indicator of treatment failure. Furthermore, it would have been obvious at the time the invention was filed to maintain the dosage of Voclosporin if the UPCR is at least 50% reduction which is defined by Aurinia as a partial remission (i.e. having a beneficial therapeutic effect).  One of ordinary skill would have been motivated to maintain the dosage amount given that 50% or more decrease in UPCR is suggestive that the treatment is effective.  There is a reasonable expectation of success given that UPCR is used as a marker of therapeutic effectiveness and outcome in patients with Lupus Nephritis.
Regarding new claim 36, As evidenced by EMA, Voclosporin  is ≥90% trans (E)-isomer and ≤ 10% cis(Z)-isomer.  EMA teaches “The original compound, designated as ISATX247 or mix-ISA247, consists of two geometric isomers; a trans- isomer and a cis- isomer, depending on the orientation of the modified functional group at amino acid one. This drug substance, used in early nonclinical and clinical studies, was a mixture of both isomers (45-50% trans, 50-55% cis). A new drug substance, enriched with the trans-isomer (≥90% trans-isomer, ≤ 10% cis-isomer), was manufactured, and is referred to as voclosporin (also trans-ISA247, ISA247 and LX211). ISA247 is sometimes used to denote the compound irrespective of the isomer. The trans-enriched form, voclosporin, is the intended commercial form of LX211 (see page 8/71, first paragraph).”

Response to Applicant’s Arguments
Applicant argues “As stated by Applicant previously, these rejections fail to articulate a prima facie case of obviousness because a) the cited references do not provide sufficient motivation to combine them to arrive at the claimed subject matter, let alone motivation to do so with a reasonable expectation of success and b) the unexpected results provided that support a finding of nonobviousness. Applicant's previous response provided data and a detailed discussion of the flaws in the Office's argument. The current rejection does nothing to advance the state of prosecution because it improperly combines disparate references that, even when taken as a whole, fail to render the currently pending claims obvious.
Applicants arguments have been fully considered but not found persuasive.  The Examiner disagrees there is not motivation for discontinuing voclosporin if the UPCR fails to have certain reduction (25%) at a second time point compared to baseline or continuing administration if the UPCR is reduced a predetermined amount; wherein UPCR is measured at earlier time points including at 6-10 weeks and wherein the predetermined amount is at least 25%.  
Aurinia does teach that the partial remission is defined by 50% reduction in protein/creatinine ratio from baseline at weeks 24 and 48.  As stated above, Wofsy teaches that Clinical trials of therapies for lupus nephritis have used many different primary outcome measures, ranging from complete response to time to end-stage renal disease” (see abstract).  Wofsy further teaches that in general outcome measures include measuring UPCR (see Table 1).  Wofsy teaches that a complete response with regards to UPCR is defined as <0.5.  Wofsy further teaches that a partial response is considered less than 3 for patients with greater than 3 at baseline.  Wofsy further teaches that treatment failure is occurring if UPCR is greater than 3 and/or failure to improve by 25% as compared to baseline (see Table 1).  Wofsy teaches treatment failure to include withdrawal of the drug to due worsening nephritis, infection or drug toxicity (see Table 1, bottom).  
Appel teaches treatment of Lupus nephritis with various immune modulating drugs.  Appel teaches that “Response was defined as a decrease in urine protein/creatinine ratio (P/Cr), calculated from a 24-h urine collection, to less than 3 in patients with baseline nephrotic range P/Cr (greater than or equal to 3), or by Greater than or equal to 50% in patients with subnephrotic baseline P/Cr (less than 3), and stabilization (plus or minus 25%) or improvement in serum creatinine at 24 wk. as adjudicated
by a blinded Clinical Endpoints Committee. The 24-h urine collections were obtained at baseline and every 4 wk. thereafter until completion of the 24-wk induction phase.   Thus, Appel teaches monitoring P/CR at day 0 and every 4 weeks after meeting the limitations of a second time point at 6-10 weeks after starting the treatment.
	Rovin teaches treating Lupus Nephritis with a combination of therapeutics and assessing effectiveness via monitoring UPCR (see abstract and Figure 2) which includes measuring UPCR at 8 weeks (see figure 2E).  Rovin teaches that differences in proteinuria/UPCR outcomes manifested as early as week 8 (see figure 2E).
	The Examiner maintains that it would have been obvious at the time the invention was filed to stop Voclosporin if the UPCR was greater than 3 or any percentage less than 25% change as compared to baseline UPCR as taught by Wofsy or continue treatment if the percent change was 25% or greater.  One of ordinary skill in the art would have been motivated to do so given that the desired therapeutic outcome is not being met and the higher UPCR is an indicator of treatment failure. Furthermore, it would have been obvious at the time the invention was filed to maintain the dosage of Voclosporin if the UPCR is at least 50% reduction which is defined by Aurinia as a partial remission (i.e. having a beneficial therapeutic effect).  One of ordinary skill would have been motivated to maintain the dosage amount given that 50% or more decrease in UPCR is suggestive that the treatment is effective.  There is a reasonable expectation of success given that UPCR is used as a marker of therapeutic effectiveness and outcome in patients with Lupus Nephritis.
Regarding Applicant’s arguments of unexpected results (argued in previous office action), Tables 4-8 (in Applicant’s specification) show reduction in UPCR in subjects at 6-10 weeks with Voclosporin administration.  However, findings of therapeutic effectiveness (and in particular reduction in UPCR) at 6-10 weeks is not considered unexpected in view of the prior art.  In particular, Rovin teaches treating Lupus Nephritis with a combination of therapeutics and assessing effectiveness via monitoring UPCR (see abstract and Figure 2) which includes measuring UPCR at 8 weeks (see figure 2E).  Rovin teaches that differences in proteinuria/UPCR outcomes manifested as early as week 8 (see figure 2E).  Thus, it is unclear how a reduction in UPCR at 6-10 weeks following therapeutics for treating Lupus Nephritis is considered unexpected given  that this is seen with other therapeutics for treating lupus nephritis.
Instant claim 17 requires a 48 week treatment period which is taught by Aurinia Pharmaceuticals. As stated above, the question is whether there is a motivation to assess UPCR (as an indicator of therapeutic effectiveness) early on in the treatment period (including at 6-10 weeks). 
The Examiner maintains, based on the teachings of Aurinia in view Wofsy, Appel and Rovin that it would have been obvious at the time of the invention was filed to monitor the UPCR throughout the course of treatment including at an additional time point at 8 weeks and stopping treatment if no reduction of at least 25% or greater is achieved.  One of ordinary skill in the art would have been motivated to do so to determine the effectiveness of the therapeutic at the earlier time points and thus, determine if the treatment should continue or if it is doing more harm than good.  There is a reasonable expectation of success given that UPCR is used as a marker of therapeutic effectiveness and outcome in patients with Lupus Nephritis with various therapeutics including voclosporin.sf-4316487 Furthermore, It would have been obvious at the time the invention was filed to stop Voclosporin if the UPCR was greater than 3 or any percentage less than 25% change as compared to baseline UPCR as taught by Wofsy or continue treatment if the percent change was 25% or greater.  One of ordinary skill in the art would have been motivated to do so given that the desired therapeutic outcome is not being met and the higher UPCR is an indicator of treatment failure. Furthermore, it would have been obvious at the time the invention was filed to maintain the dosage of Voclosporin if the UPCR is at least 50% reduction which is defined by Aurinia as a partial remission (i.e. having a beneficial therapeutic effect) and is greater than 25%.  One of ordinary skill would have been motivated to maintain the dosage amount given that 50% or more decrease in UPCR is suggestive that the treatment is effective.  There is a reasonable expectation of success given that UPCR is used as a marker of therapeutic effectiveness and outcome in patients with Lupus Nephritis.Application No.: 16/374,701
Docket No.: 77710-20001.20

Claims 17-21, 23, 33-34 and 36-37 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Aurinia Pharmaceuticals (AURA-LV, Clinical Trials NCT02141672, published on May 19, 2014, cited in Applicant’s IDS) in view of Wofsy (ARTHRITIS & RHEUMATISM Vol. 65, No. 6, June 2013, pp 1586–1591, cited previously) Appel ( J Am Soc Nephrol 20: 1103–1112, 2009, cited previously) and Rovin (ARTHRITIS & RHEUMATISM Vol. 64, No. 4, April 2012, pp 1215–1226, cited previously). as applied to Claims 17, 19-21, 23-32,34 and 36-37 above in further view of HSS (Understanding Lupus Lab test results, Rheumatology, pages 1-7, published online 4/20/2015, cited previously) and Rezaieyazdi (SpringerPlus 2014, 3:638, pages 1-8, cited previously).
The teachings of Aurinia in view of Wofsy, Appel and Rovin are described in the above rejection.  In addition to the teachings above, Aurinia further teaches measurement of the change in C3 and C4 at each visit measured as compared to baseline (see bullet point 16 on page 4).  
Furthermore, Applicants defined normalizing as 90 mg or greater or greater than 25% as compared to baseline for C3 and 16mg or greater or greater than 25% from baseline for C4 (see paragraph 0083 of Applicant’s specification).
Aurinia in view of Wofsy are silent to maintaining the voclosporin if C3 or C4 is normalized or discontinuing if C3 or C4 concentrations are not normalized.
However, HSS teaches that “One of the hallmarks of lupus are low Complement 3 (C3) and Complement 4 (C4) levels. Low C3 combined with low C4 is what is usually seen in lupus. The patient’s levels of C3 and C4 can indicate the activity of the disease.  When C3 and C4 levels are low, it can suggest that the disease is active and this either a current flare or flare is imminent. When C3 and C4 are normal, the disease is more likely calm (see page 3, Complement C3 and C4).
Rezaieyazdi teaches of measurement of C3 and C4 in patients with lupus nephritis prior to treatment with MMF and after treatment as markers of whether the treatment was working or not.  Rezaieyazdi shows increases greater than 25% after treatment of MMF (see table 2).  Complete remission was defined as C3 and C4 returning to normal limits (see page 3, left hand column, end points).
It would have been obvious at the time the invention was filed to stop Voclosporin if the C3/C4 levels were not normalized (less than 25% increase) as compared to baseline C3/C4.  One of ordinary skill in the art would have been motivated to do so given that the desired therapeutic outcome is not being met and the lack of increase in C3 and C4 is an indicator of treatment failure. Furthermore, it would have been obvious at the time the invention was filed to maintain the dosage of Voclosporin if the C3/C4 concentrations are at least 25% increased as compared to the baseline.  One of ordinary skill would have been motivated to maintain the dosage amount given that 25% or more increase in C3 and C4 is suggestive that the treatment is effective.  There is a reasonable expectation of success given that C3 and C4 concentrations are used as markers of treatment outcome in patients with lupus nephritis.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-21, 23, 33-34, 36-37 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10286036 B2 in view of Wofsy (ARTHRITIS & RHEUMATISM Vol. 65, No. 6, June 2013, pp 1586–1591, cited previously) Appel ( J Am Soc Nephrol 20: 1103–1112, 2009) and Rovin (ARTHRITIS & RHEUMATISM Vol. 64, No. 4, April 2012, pp 1215–1226), HSS (Understanding Lupus Lab test results, Rheumatology, pages 1-7, published online 4/20/2015, cited previously) and Rezaieyazdi (SpringerPlus 2014, 3:638, pages 1-8, cited previously) .
 Although the claims at issue are not identical, they are not patentably distinct from each other because: The instant application claims “A method to treat lupus nephritis (LN), the method comprising administering to a subject diagnosed with lupus nephritis a dosage of voclosporin of 23.7mg administered twice daily (BID) or 39.5mg administered twice daily (BID) over a projected treatment period of at least 48 weeks, said method further comprising: (a) measuring urinary protein creatinine ratio (UPCR) of said subject at a first time point prior to said treatment period and at a second time point occurring prior to the end of the treatment period but after the start of the treatment period and determining any reduction of said UPCR between said first and second time points, and (b) if the UPCR of said subject fails to show a reduction of at least 25% at said second time point, discontinuing administering voclosporin to the subject-, wherein the second time point is 6-10 weeks after the start of the treatment period” (see claim 17). The instant application further claims measuring C3/C4 (claim 18), administering MMF (claim 19); a corticosteroid (claim 20); dosages including 23.7 (claims 17, 21).  The instant application claims wherein the second time point is 8 weeks (claim 23); wherein the predetermined amount is 25% (See claims 17), PUCR of greater than or equal to 1.5 mg/g and 90% E isomer and not more than 10% Z isomer.
U.S. Patent No. 10286036 B2 claims “A pharmacodynamic method to treat a proteinuric kidney disease (treatment of Lupus nephritis is the main utility, see title) which method comprises administering to a subject diagnosed with said disease a predetermined daily dosage of an effective amounts of voclosporin over a projected treatment period of at least 24 weeks, said pharmacodynamic method further comprising: (a) assessing the estimated Glomerular Filtration Rate (eGFR) of said subject at least a first time point and a second time point on different days of said treatment period, and (b) (i) if the eGFR of said subject decreases by more than a target % in the range of 20-45% to below a predetermined value in the range of 50-90 ml/min/1.73 m.sup.2 between said first and second time points, reducing the daily dosage by increment(s) of 7.9 mg BID or stopping the administering of voclosporin to said subject; (ii) if the eGFR of said subject decreases by less than said target % between said first and second time points, continuing administering the same predetermined daily dosage of voclosporin to said subject.” (See claim 1).  U.S. Patent No. 10286036 B2 further claims measuring UPCR (see claims 5 and 8) and the same dosages of the instant claims (claim 6) and discloses measurement of UPCR as an indicator if the administration should continue or not (see paragraph 0026).  U.S. Patent No. 10286036 B2 further claims administering MMF and a corticosteroid (see claims 9-10).  U.S. Patent No. 10286036 B2 further claims treatment of at least 48 weeks (see claim 11). As evidenced by EMA, Voclosporin  is ≥90% trans (E)-isomer and ≤ 10% cis(Z)-isomer.  EMA teaches “The original compound, designated as ISATX247 or mix-ISA247, consists of two geometric isomers; a trans- isomer and a cis- isomer, depending on the orientation of the modified functional group at amino acid one. This drug substance, used in early nonclinical and clinical studies, was a mixture of both isomers (45-50% trans, 50-55% cis). A new drug substance, enriched with the trans-isomer (≥90% trans-isomer, ≤ 10% cis-isomer), was manufactured, and is referred to as voclosporin (also trans-ISA247, ISA247 and LX211). ISA247 is sometimes used to denote the compound irrespective of the isomer. The trans-enriched form, voclosporin, is the intended commercial form of LX211 (see page 8/71, first paragraph)
U.S. Patent No. 10286036 B2 does not claim (i) measuring C3 or C4 but discloses it in the specification (paragraph 4) and (ii) measuring UPCR at 6-10 weeks after treatment.
However, Wofsy teaches that Clinical trials of therapies for lupus nephritis have used many different primary outcome measures, ranging from complete response to time to end-stage renal disease” (see abstract).  Wofsy further teaches that in general outcome measures include measuring UPCR (see Table 1).  Wofsy teaches that a complete response with regards to UPCR is defined as <0.5.  Wofsy further teaches that a partial response is considered less than 3 for patients with greater than 3 at baseline.  Wofsy further teaches that treatment failure is occurring if UPCR is greater than 3 and/or failure to improve by 25% as compared to baseline (see Table 1).
Appel teaches treatment of Lupus nephritis with various immune modulating drugs.  Appel teaches that  “Response was defined as a decrease in urine protein/creatinine ratio (P/Cr), calculated from a 24-h urine collection, to less than 3 in patients with baseline nephrotic range P/Cr (greater than or equal to 3), or by Greater than or equal to 50% in patients with subnephrotic baseline P/Cr (less than 3), and stabilization (plus or minus 25%) or improvement in serum creatinine at 24 wk. as adjudicated
by a blinded Clinical Endpoints Committee. The 24-h urine collections were obtained at baseline and every 4 wk. thereafter until completion of the 24-wk induction phase.   Thus, Appel teaches monitoring P/CR at day 0 and every 4 weeks after meeting the limitations of a second time point at 6-10 weeks after starting the treatment.
	Rovin teaches treating Lupus Nephritis with a combination of therapeutics and assessing effectiveness via monitoring UPCR (see abstract and Figure 2) which includes measuring UPCR at 8 weeks (see figure 2E).  Rovin teaches that differences in proteinuria/UPCR outcomes manifested as early as week 8 (see figure 2E).
	It would have been obvious at the time the invention was filed to stop Voclosporin if the UPCR was greater than 3 or any percentage less than 25% change as compared to baseline UPCR as taught by Wofsy or continue treatment if the percent change was 25% or greater.  One of ordinary skill in the art would have been motivated to do so given that the desired therapeutic outcome is not being met and the higher UPCR is an indicator of treatment failure. Furthermore, it would have been obvious at the time the invention was filed to maintain the dosage of Voclosporin if the UPCR is at least 50% reduction which is defined by Aurinia as a partial remission (i.e. having a beneficial therapeutic effect).  One of ordinary skill would have been motivated to maintain the dosage amount given that 50% or more decrease in UPCR is suggestive that the treatment is effective.  There is a reasonable expectation of success given that UPCR is used as a marker of therapeutic effectiveness and outcome in patients with Lupus Nephritis.
	Furthermore, it would have been obvious at the time of the invention was filed to monitor the UPCR throughout the course of treatment including at an additional time point at 8 weeks.  One of ordinary skill in the art would have been motivated to do so to determine the effectiveness of the therapeutic at the earlier time points and thus, determine if the treatment should continue or if it is doing more harm than good.  There is a reasonable expectation of success given that UPCR is used as a marker of therapeutic effectiveness and outcome in patients with Lupus Nephritis with various therapeutics including voclosporin.
Regarding claims 18 and 33,  HSS teaches that “One of the hallmarks of lupus are low Complement 3 (C3) and Complement 4 (C4) levels. Low C3 combined with low C4 is what is usually seen in lupus. The patient’s levels of C3 and C4 can indicate the activity of the disease.  When C3 and C4 levels are low, it can suggest that the disease is active and this either a current flare or flare is imminent. When C3 and C4 are normal, the disease is more likely calm (see page 3, Complement C3 and C4).
Rezaieyazdi teaches of measurement of C3 and C4 in patients with lupus nephritis prior to treatment with MMF and after treatment as markers of whether the treatment was working or not.  Rezaieyazdi shows increases greater than 25% after treatment of MMF (see table 2).  Complete remission was defined as C3 and C4 returning to normal limits (see page 3, left hand column, end points).
It would have been obvious at the time the invention was filed to stop Voclosporin if the C3/C4 levels were not normalized (less than 25% increase) as compared to baseline C3/C4.  One of ordinary skill in the art would have been motivated to do so given that the desired therapeutic outcome is not being met and the lack of increase in C3 and C4 is an indicator of treatment failure. Furthermore, it would have been obvious at the time the invention was filed to maintain the dosage of Voclosporin if the C3/C4 concentrations are at least 25% increased as compared to the baseline.  One of ordinary skill would have been motivated to maintain the dosage amount given that 25% or more increase in C3 and C4 is suggestive that the treatment is effective.  There is a reasonable expectation of success given that C3 and C4 concentrations are used as markers of treatment outcome in patients with lupus nephritis.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Acting Supervisory Patent Examiner of Art Unit 1654